Citation Nr: 1753813	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  10-23 288	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include muscle spasms, claimed as secondary to chemical exposure in service.


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lumbar spine and muscle spasm disorders.  

The Veteran testified at a Board hearing before the undersigned in May 2012.

This appeal was previously remanded by the Board in December 2012 for further development.  At that time, the Board also remanded a claim of entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) for issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Agency of Original Jurisdiction (AOJ) issued the SOC as directed by the Board; but the Veteran did not perfect an appeal.


FINDING OF FACT

On September 28, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, requested that his appeal regarding service connection for the claimed back condition be withdrawn and dismissed.  He also expressed satisfaction with the benefits he is receiving for his other service-connected conditions.  See September 2017 letter. 

As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


